internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom p si plr-111358-99 date date index nos number release date legend trust date mother sister date date bank date date date state statute case dear we received the date request for rulings concerning the estate gift and generation-skipping_transfer gst tax consequences of the creation of a_trust this letter responds to that request the facts and representations submitted are as follows trust was established by taxpayer on date for her benefit the original trustees of trust were mother and sister article i a of trust provides that the trustees shall distribute the net_income from trust to taxpayer in quarter-annual or more frequent installments for taxpayer’s life or until the termination of trust whichever event occurs first article i b of trust provides that the trustees shall apply such amounts of trust corpus as they in their sole and absolute discretion deem necessary to provide liberally for taxpayer’s support maintenance medical_care education and general welfare for taxpayer’s life or until the termination of trust whichever event occurs first article i c of trust provides that at any time after taxpayer attains the age of thirty-six she shall have the right to withdraw all or any part of the assets then remaining in trust upon all of the trust assets being distributed to taxpayer trust shall terminate article i d of trust provides that if taxpayer dies before the termination of trust assets remaining in trust at the time of taxpayer’s death shall be distributed to taxpayer’s issue per stirpes or if no issue of taxpayer are then living the assets shall be distributed to sister or to her issue per stirpes if she is not then living or if neither sister nor any of her issue are then living the assets shall be distributed to those persons then living who would be entitled to inherit personal_property from the taxpayer in accordance with the then applicable state laws of descent and distribution whereupon trust shall terminate article xiii of trust provides that any trustee shall have the right to resign at any time upon thirty days written notice to the beneficiaries then entitled either absolutely or at the discretion of trustees to trust income who shall upon receipt of the notice have the right within fifteen days after receipt of such notice to appoint a successor trustee if no such successor trustee is designated in trust or if designated is not qualified or declines to serve and provided further there is no surviving trustee to continue to serve following the date of the resigning trustee’s termination article xiii further provides that in the event a successor trustee is not designated within the specified time by the beneficiaries the trustee desiring to resign may apply to a court of competent jurisdiction for the appointment of a successor trustee and for the judicial settlement of his or her or its accounts on date which was before date taxpayer who had reached age thirty- six executed a waiver of indenture of trust whereby she waived her rights to terminate trust and to withdraw any portion of trust corpus on date which was before date taxpayer mother and sister executed an irrevocable designation of successor trustee designating bank to serve as successor co- trustee with sister upon the death incapacity or resignation of mother mother died on date survived by taxpayer sister sister’s three children and sister’s two grandchildren it is represented that mother had no other living or deceased issue under the terms of mother’s will the residue of her estate is to be distributed to her issue per stirpes article fourth of mother’s will provides that if any assets are held in trust for the benefit of taxpayer under the terms of trust the portion of mother’s residuary_estate distributable to taxpayer rather than being distributed directly to her shall be distributed to the trustees then serving to be administered pursuant to the terms of trust it is represented that mother made no taxable_gifts to her grandchildren or more remote issue and that none of mother’s generation-skipping_transfer_tax_exemption had previously been used it is represented that after allocating a small portion of mother’s gst tax exemption to certain assets which passed to mother’s grandchildren the remainder of mother’s gst tax exemption exceeded the amount passing to trust under article fourth of mother’s will it is represented that the personal representative of mother’s estate allocated the remainder of mother’s gst tax exemption to the portion of mother’s estate passing to trust it is also represented that form_706 for mother’s estate was filed on date and that an estate_tax closing letter was issued to mother’s estate on date the trustees of trust now propose to establish a second separate trust the corpus of which will consist of all assets which have been or will be distributed to trust from mother’s estate it is represented that the trustees would administer both trusts under the terms of the original trust agreement dated date and modified on date but that at all times the trustees would segregate the assets of each trust and would maintain separate custodial accounts accounting_records etc hereinafter trust will be referred to as trust a and the trust holding the property from mother’s estate will be referred to as trust b state statute provides that unless otherwise provided in the trust instrument a trustee has the power to segregate by allocation to a separate_account or trust a specific amount from a portion of or specific assets included in the trust property of any trust that statute also provides that each separate trust must be held and administered upon the identical terms and conditions of the trust from which it was severed in the present case the trustees are not prohibited under the terms of trust or state law from segregating the portion of trust from mother’s estate the following rulings are requested upon taxpayer’s death taxpayer will be treated as the transferor of trust a under sec_2036 and sec_2612 mother will be treated as the transferor of trust b for estate and gst tax purposes and taxpayer will not be treated as the transferor of trust b for gift estate or gst tax purposes law and analysis sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2036 through provide for the inclusion in the gross_estate of property transferred by the decedent if the decedent has either retained an interest in or power over the property transferred sec_2601 of the code imposes a tax on every generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means a taxable_termination a taxable_distribution or a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest_in_property_held_in_trust unless - - a immediately after such termination a non-skip_person has an interest in property or b at no time after such termination may a distribution be made from such trust to a skip_person under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip_person sec_2613 defines a skip_person as a natural_person who is assigned to a generation which is two or more generations below that of the transferor or a_trust in which all the interests are held by skip persons or a_trust where after the transfer no trust distributions may be made to a non-skip_person under sec_2631 every individual is allowed a gst tax exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2652 provides as a general_rule that the term transferor means the decedent in the case of property subject_to the estate_tax or the donor in the case of property subject_to the gift_tax in applying this rule the identity of the transferor and thus the character of the transfer is determined by reference to the most recent transfer of the property that was subject_to the estate or gift_tax thus in the case of the bequest of a life income_interest in a_trust to a child of the decedent with a remainder_interest to a grandchild the trust property is subject_to estate_tax in the estate of the decedent and as a result the decedent is the transferor of the property sec_2654 provides that the portions of a_trust attributable to transfers from different transferors shall be treated as separate trusts and substantially separate and independent shares of different beneficiaries in a_trust shall be treated as separate trusts except as provided in the preceding sentence a single trust is not authorized to be treated as two or more trusts under sec_26_2654-1 if there is more than one transferor with respect to a_trust the portions of the trust attributable to the different transferors are treated as separate trusts for purposes of chapter sec_26_2654-1 provides that with respect to a separate share treated as a separate trust an individual’s gst tax exemption is allocated to the separate trust based on the information submitted and the representations made we conclude that upon taxpayer’s death taxpayer will be treated as the transferor of trust a for estate and gst tax purposes and mother will be treated as the transferor of trust b for estate and gst tax purposes this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions in this ruling take effect the ruling will have no force or effect this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely james c gibbons assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes
